Citation Nr: 9917468	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and daughter


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The appellant has verified service with the Philippine Scouts 
from September 1946 to May 1949.  The appellant was honorably 
discharged.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDING OF FACT

The appellant has no recognized military service.


CONCLUSION OF LAW

The requirements for entitlement to basic eligibility for VA 
pension benefits have not been met.  38 U.S.C.A. §§ 
101(2)(24), 107(b) (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.1(d), 3.3, 3.8 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim of entitlement to VA benefits is whether the appellant 
has established eligibility.  Pertinent law provides that to 
become eligible for VA benefits the appellant must show that 
he is a veteran and that he had the type of qualifying 
service enumerated in 38 C.F.R. § 3.8.  If the appellant does 
not submit the appropriate evidence, his claim fails due to 
the absence of legal merit or lack of entitlement under the 
law and, as such must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

For VA purposes, a veteran is a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
Pursuant to 38 C.F.R. § 3.3, improved pension benefits are 
payable by the VA to veterans of a period of war because of 
non-service connected disability or age.  

An individual who served in the Regular or "Old" Philippine 
Scouts, the "New" Philippine Scouts recruited under the 
1945 Recruitment Act, the Insular Force of the Navy, Samoan 
Native Guard, Samoan Native Band of the Navy, or Commonwealth 
Army of the Philippines [while such forces were in the 
service of the Armed Forces of the United States] or who had 
certain types of guerrilla service, would have qualifying 
service for VA compensation benefits.  38 C.F.R. § 3.8(a).  
Service in the Philippine Scouts under section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945 shall be 
deemed to have been active military, naval, or air service 
for the purposes of compensation and dependency and indemnity 
compensation.  38 U.S.C.A. § 107(b).  In that regard, the New 
Philippine Scouts are limited, under 38 U.S.C.A. § 107(b), to 
VA benefits for compensation for service-connected 
disabilities or death.  Lauran v. Principi, 4 Vet. App. 100 
(1993).  Simply, that military service is not considered 
"active military service" to establish eligibility for 
pension benefits.  

Under the provisions of 38 C.F.R. § 3.8, certifications by 
the service department will be accepted as establishing 
periods of recognized service as a Philippine Scout, a member 
of the Philippine Commonwealth Army serving with the Armed 
Forces of the United States, or as a guerrilla.  The Board 
notes that the Court has held that a service department 
determination as to an individual's service shall be binding 
on the VA for purposes of establishing entitlement to 
benefits unless a reasonable basis exists for questioning the 
service department finding.  Duro v. Derwinski, 2 Vet. App. 
530 (1992); Manibog v. Brown, 8 Vet. App. 465 (1996).

In October 1997, the appellant submitted with is application 
for pension benefits, a WD AGO Form 53, Enlisted Record and 
Report of Separation, that reflects service in the Philippine 
Scouts from September 1946 to May 1949.  The appellant 
contends that he is entitled to pension based on his service 
with the Philippine Scouts.  Upon receipt of the 
aforementioned evidence, the RO requested verification of the 
claimed service.  In response, in February 1998, the National 
Personnel Records Center reported that the appellant had 
service with the Philippine Scouts for the above-mentioned 
period.  As such, the Board must conclude that entitlement to 
basic eligibility for VA pension benefits has not been 
established since the appellant's military service is not 
recognized as "active military service" to entitle him to 
pension benefits.  The Board emphasizes that the appellant 
has not asserted in his papers or testimony that he was 
disabled by military service to entitle him to consideration 
for disability compensation.  

Testimony from the April 1999 travel Board hearing reflects 
that the appellant believed his service with the Philippine 
Scouts during the war entitled him to benefits.  Transcript, 
hereinafter T., at 3.  He has had multiple strokes.  T. at 4.  
He suffers from Parkinson's disease and renal failure.  T. at 
4.  The appellant last worked full time in 1992 with the 
Salvation Army.  T. at 4.  He had to retire because of 
Parkinson's disease.  T. at 4.  The appellant currently 
receives Supplemental Security Income.  T. at 5.  

At this juncture, the Board notes that there is no obligation 
or duty to determine whether the appellant's claim is well-
grounded because he has not come forward with evidence to 
establish that he had recognized military service such as to 
qualify as a veteran for VA pension purposes, and, therefore, 
he has not attained the status of a claimant.  Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  Further, because the 
appellant has not attained the status of a claimant, we note 
that there is no duty on the part of the VA to assist him in 
developing his claim for entitlement to VA pension benefits.  

Accordingly, given the above adverse findings by the service 
department that are binding on the VA, the Board concludes 
that the appellant did not have recognized military service 
to entitle him to VA pension benefits.  As the appellant has 
not established his status as a proper claimant, his claim 
has no legal merit under the law.  The Board concludes that 
the claim of entitlement to eligibility for VA pension 
benefits is denied.  

The Board notes that in a June 1990 letter to the Social 
Security Administration, the appellant sought a social 
security number based on his military service in the 
Philippine Scouts.  It appears that the appellant was relying 
on a non-VA document which reflects that men who served in 
the Philippine Scouts may be eligible for Social Security 
benefits.  In that letter, the appellant went on to add that 
this would help him complete "your" VA Form 21-VA Form 21-
526, Veterans Application for Compensation, for a formal 
determination of his eligibility and entitlement to pension 
benefits.  The Board stresses that the eligibility 
requirements for Social Security benefits and VA benefits are 
not the same.  Further, VA benefits are only administered by 
the Department of Veterans Affairs. 


ORDER

The appellant's claim of entitlement to basic eligibility for 
VA benefits is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

